Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 26, 2019

                                      No. 04-19-00235-CR

                                  Nathan Manuel CANALES,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 18-07-12935-CR
                         Honorable H. Paul Canales, Judge Presiding


                                         ORDER
       Appellant’s unopposed first motion for an extension of time to file the appellant’s brief is
granted. We order counsel for appellant, Teresa Dunsmore, to file the appellant’s brief by August
26, 2019.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of July, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court